DETAILED ACTION
This is a first office action in response to application No. 16/921,836 filed on 02/05/2021, in which claims 2 - 16 are presented for examination. Currently claim 1 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

 (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 2 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 2 and 15 - 16 recites the limitation, “while displaying, via the display screen, a user interface including a respective user interface item, detecting that one or more criteria are satisfied,… in response to detecting that the one or more criteria are satisfied:…”. This limitation is considered indefinite because one or more criteria is not defined. It is unclear to the examiner if the claimed invention is reciting … the one or more criteria are satisfied…, therefore, the scope of the claim cannot be ascertained. However, it appears the applicant is attempting to define the claimed 
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.  
Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.    Claims 2 - 4, 8 - 9, 11 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iesaka “US 2003/0201982” and Borovsky “US 2013/0162654”.  
Re-claim 2, Iesaka teaches a method, comprising: 
at an electronic device (par. [0013] notebook (or laptop or portable) computers) in communication with a display screen (fig. 2; 150) and one or more input devices: (fig. 2; 100 & 110)

in response to detecting that the one or more criteria are satisfied: (fig. 5; flow chart 200, 210, 220, 230, 250 and 255)
Iesaka does not explicitly teach ceasing to display the respective user interface item via the display screen, including displaying an animation of the respective user interface item moving off of the display screen. 
However, Borovsky teaches ceasing to display the respective user interface item via the display screen, including displaying an animation of the respective user interface item moving off of the display screen. (pars. [0019]; lines 1 - 7 and [0042])
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of Iesaka into Borovsky allows a user to view a first (i.e. "current") user interface, and then take some action that will cause a second (i.e. "subsequent") user interface to be displayed following the first user interface. (par. [0019])
Re-claim 3, Iesaka teaches wherein the one or more criteria include a respective criterion that is satisfied (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) 
Re-claim 4, Iesaka teaches wherein the respective criterion is satisfied based on whether or not the electronic device is configured to receive keyboard input (fig. 2; 100) in the current input mode (typing mode) of the electronic device. (par. [0066])
Re-claim 8, Iesaka in view of Borovsky teaches all the limitations of claim 2, Borovsky teaches after ceasing to display the respective user interface item in response to detecting that the one or more criteria are satisfied, detecting that the one or more criteria cease to be satisfied; (pars. [0019]; lines 1 - 7 and [0042]) and 
in response to detecting that the one or more criteria cease to be satisfied, (pars. [0019]; lines 1 - 7) initiating display of the respective user interface item including displaying a second animation of the respective user interface item sliding onto the display screen (par. [0029]…animating the change from one user interface to another, such as sliding,. ..). (pars. [0061] – [0065])  
Re-claim 9, Iesaka in view of Borovsky teaches all the limitations of claim 8, Borovsky teaches wherein displaying the second animation of the respective user interface item sliding onto the display screen (par. [0029]… animating the change from one user interface to another, such as sliding,. ..) includes reversing the animation of the item moving off of the display screen. (pars. [0055] and [0074])
Re-claim 11, Iesaka teaches wherein the user interface is a content editing user interface. (pars. [0085] and [0087])
Re-claim 14, Iesaka teaches wherein the respective user interface item (fig. 2; 120) is a selectable object. (fig, 2; Typing mode keymap and cursor mode keymap)
Re-claim 15, Iesaka teaches an electronic device (par. [0013] notebook (or laptop or portable) computers) comprising: 
one or more processors; (fig. 2; 130)
a display screen; (fig. 2; 150) and 
memory storing instructions, (fig. 2; 160) which when executed by the one or more processors, (fig. 2; 130) cause the one or more processors to perform (par. [0037]) a method comprising: 
while displaying, via the display screen, (fig. 2; 150) a user interface (fig. 2; 100 and par. [0037] an input device 100, such as a keyboard with conventional keys or a keyboard displayed on a touch-screen) including a respective user interface item, (fig, 2; 120) detecting that one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) including a criterion that is satisfied based on a current input mode (typing mode) of the electronic device; (pars. [0066] - [0067]) and 
in response to detecting that the one or more criteria are satisfied: (fig. 5; flow chart 200, 210, 220, 230, 250 and 255)
Iesaka does not explicitly teach ceasing to display the respective user interface item via the display screen, including displaying an animation of the respective user interface item moving off of the display screen.
However, Borovsky teaches ceasing to display the respective user interface item via the display screen, including displaying an animation of the respective user interface item moving off of the display screen. (pars. [0019]; lines 1 - 7 and [0042])
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of Iesaka into Borovsky allows a user to view a first (i.e. "current") user interface, and then take some action that will cause a second (i.e. "subsequent") user interface to be displayed following the first user interface. (par. [0019])
Re-claim 16, Iesaka teaches a non-transitory computer readable storage medium including instructions, which when executed by one or more processors (fig. 2; 130) of an electronic device having a display screen, (fig. 2; 150) cause the electronic device (par. [0013] notebook (or laptop or portable) computers) to perform a method comprising: 
while displaying, via the display screen, (fig. 2; 150) a user interface (fig. 2; 100 and par. [0037] an input device 100, such as a keyboard with conventional keys or a keyboard displayed on a touch-screen) including a respective user interface item, (fig, 2; 120) detecting that one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 
in response to detecting that the one or more criteria are satisfied: (fig. 5; flow chart 200, 210, 220, 230, 250 and 255)
Iesaka does not explicitly teach ceasing to display the respective user interface item via the display screen, including displaying an animation of the respective user interface item moving off of the display screen.
However, Borovsky teaches ceasing to display the respective user interface item via the display screen, including displaying an animation of the respective user interface item moving off of the display screen. (pars. [0019]; lines 1 - 7 and [0042])
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate teaching of Iesaka into Borovsky allows a user to view a first (i.e. "current") user interface, and then take some action that will cause a second (i.e. "subsequent") user interface to be displayed following the first user interface. (par. [0019])
6.    Claims 5 - 6 and 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iesaka “US 2003/0201982” and Borovsky “US 2013/0162654” and further in view of Anastasopoulos “US 7,7703,038”.
Re-claim 5, Iesaka in view of Borovsky teaches all the limitations of claim 2, Borovsky teaches wherein displaying the animation of the respective user interface item moving off of the display screen includes displaying an animation of the respective 
Iesaka in view of Borovsky does not explicitly teach the user interface item sliding off a respective edge of the display screen.
However, Anastasopoulos teaches the user interface item sliding off a respective edge of the display screen. (as shown in figs. 2 - 4 icons are placed on a graphical user interface at a left edge of the display screen and col. 5; lines 3 - 15) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Borovsky into Anastasopoulos to allow a user can select an edge of the canvas (i.e., a horizontal or vertical edge if the canvas is a square or rectangle), and modify the size of the canvas. (col. 5)  
Re-claim 6, Iesaka teaches wherein displaying the user interface including the respective user interface item before detecting that the one or more criteria are satisfied (par. [0081]) includes 
Iesaka in view of Borovsky does not explicitly teach displaying the respective user interface item at the respective edge of the display screen. 
However, Anastasopoulos teaches displaying the respective user interface item at the respective edge of the display screen. (as shown in figs. 2 - 4 icons are placed on a graphical user interface at a left edge of the display screen) 
 and Borovsky into Anastasopoulos to allow a user can select an edge of the canvas (i.e., a horizontal or vertical edge if the canvas is a square or rectangle), and modify the size of the canvas. (col. 5)
Re-claim 12, Iesaka in view of Borovsky teaches all the limitations of claim 2, Borovsky teaches wherein the animation of the respective user interface item moving off of the display screen includes moving the respective user interface item off of the display screen, (pars. [0019]; lines 1 - 7 and [0042]) the method further comprising: 
Iesaka teaches while displaying the user interface including the respective user interface item, (fig. 2; 120) displaying, in the user interface, a second user interface item (fig. 2; 110) adjacent to the respective user interface item; (pars. [0038] - [0040]) and 
in response to detecting that the one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) displaying, in the user interface, the second user interface item (fig. 2; 110) at the display screen. (fig. 5; flow chart 240 and 250 and pars. [0068] – [0069])
Iesaka in view of Borovsky does not explicitly teach the user interface item off of a respective edge of the display screen,
displaying, in the user interface, the second user interface item at the respective edge of the display screen. 
However, Anastasopoulos teaches the user interface item off of a respective edge of the display screen, (fig. 5)
displaying, in the user interface, the second user interface item at the respective edge of the display screen. (as shown in figs. 2 - 4 icons are placed on a graphical user interface at a left edge of the display screen) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Borovsky into Anastasopoulos to allow a user can select an edge of the canvas (i.e., a horizontal or vertical edge if the canvas is a square or rectangle), and modify the size of the canvas. (col. 5)
Re-claim 13, Iesaka in view of Borovsky teaches all the limitations of claim 12, Iesaka teaches in response to detecting that the one or more criteria are satisfied, (fig. 5; flow chart 200, 210, 220, 230, 250 and 255) displaying an animation of the second user interface item (fig. 2; 110) at the display screen. (pars. [0068] – [0069])
Iesaka in view of Borovsky does not explicitly teach the second user interface item moving to the respective edge of the display screen.
However, Anastasopoulos teaches the second user interface item moving to the respective edge of the display screen. (as shown in figs. 2 - 4 icons are placed on a graphical user interface at a left edge of the display screen) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Borovsky into Anastasopoulos to 
7.    Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iesaka “US 2003/0201982” and Borovsky “US 2013/0162654” and further in view of Szumla “US 2003/0160824”.
Re-claim 7, Iesaka in view of Borovsky teaches all the limitations of claim 2, Iesaka teaches while displaying the user interface including the respective user interface item, displaying, in the user interface, a second user interface item (fig. 2; 110 and pars. [0038] – [0040]) at a first size; (see fig. 2) and 
Iesaka in view of Borovsky does not explicitly teach in response to detecting that the one or more criteria are satisfied, displaying the second user interface item at a second size, larger than the first size.
However, Szumla teaches in response to detecting that the one or more criteria are satisfied, displaying the second user interface item at a second size, larger than the first size. (fig. 6 and par. [0057])
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Borovsky into Szumla to provide the templates also allow a user to resize and reposition graphics. (par. [0028])
Re-claim 10, Iesaka in view of Borovsky teaches all the limitations of claim 8, Borovsky teaches after ceasing to display the respective user interface item in response to detecting that the one or more criteria are satisfied and before detecting 
Iesaka teaches a second user interface item (fig. 2; 110) at a first size; (see fig. 2) and 
Iesaka in view of Borovsky does not explicitly teach in response to detecting that the one or more criteria cease to be satisfied, displaying the second user interface item at a second size smaller than the first size.
However, Szumla teaches a second user interface item at a first size; (fig. 5A; 510) and in response to detecting that the one or more criteria cease to be satisfied, displaying the second user interface item (fig. 5A; 510) at a second size smaller than the first size. (fig. 6B; 660)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of Iesaka and Borovsky into Szumla to provide the templates also allow a user to resize and reposition graphics. (par. [0028])
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  
/S.A/Examiner, Art Unit 2626                 



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                                        03/28/2022B